SPECTOR, Chief Judge.
Appellant seeks review of a final judgment dismissing its complaint requesting a declaratory judgment and supplemental relief. Appellant’s concern is a lease of realty. By assignment, appellant has assumed the benefits and duties accruing to the first tenants who executed the lease. Because the landlord, the appellees, by warranty deed has conveyed the leased premises to a third party, appellant questions the validity of the ground lease and its several rights thereunder and asks for judicial interpretation thereof.
Appellant’s request falls squarely within the provisions of Chapter 86, Florida Statutes, F.S.A. A reading of those sections clearly indicates that the complaint below should have been heard, particularly Section 86.021. As revealed by the complaint, there is doubt on the part of appellant regarding the length of time within which an option to purchase the leased premises may be exercised; the tenant’s obligations upon ceasing to honor the terms of the lease; and whether a mutual mistake as to useable acreage requires a reduction in the rental or cancellation of the lease agreement. An analogous situation is presented in Bal Harbour Towers, Inc. v. Keller, 227 So.2d 219 (Fla.App.1969).
Accordingly, the final judgment appealed is reversed, and this cause remanded with directions to consider appellant’s complaint pursuant to Chapter 86, Florida Statutes, F.S.A.
Reversed and remanded with directions.
CARROLL, DONALD, K., and JOHNSON, JJ., concur.